                 Case: 1:19-cv-02680-CAB Doc #: 1-2 Filed: 11/15/19 1 of 2. PageID #: 24

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the

                                                  __________ District of __________

 ROBERTA LINDENBAUM, individually and on behalf
          of all others similarly situated                           )
                                                                     )
                             Plaintiff
                                                                     )
                                v.                                   )      Civil Action No. 1:19-cv-2680
   TOMORROW ENERGY CORP, and JOHN DOE                                )
             CORPORATION                                             )
                            Defendant
                                                                     )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                         Tomorrow Energy Corp
                                         c/o Corporation Service Company
                                         50 West Broad Street, Suite 1330
                                         Columbus Ohio 43215



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Adam T. Savett
                                         Savett Law Offices LLC
                                         2764 Carole Lane
                                         Allentown PA 18104
                                         Telephone: (610) 621-4550
                                         Fax: (610) 978-2970

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               SANDY OPACICH, CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                  Case: 1:19-cv-02680-CAB Doc #: 1-2 Filed: 11/15/19 2 of 2. PageID #: 25

AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-2680

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                   on (date)                         ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                         ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
